STONE, J.
The ruling of this court in the case of Lewis v. Lewis, (25 Ala. 315,) in effect declares, that unless the entry on. the judge’s docket, when considered' in connection with the other papers-in the cause, contains enough to justify a valid j udgment, then no judgment nunc pro tunc should be rendered. In other words, the circuit court, in such a case as this, should enter up no j udgment-nunc pro tunc, in the absence of evidence that notice had been, given of the motion. — Baylor v. McGregor, 1 Stew. & Por. 158 ; Clemens v. Crawford, 1 Ala. 531; McKissick v. Davis, 18 Ala. 315. See, also, Graham v. Roberds, 7 Ala. 719 ; Del Barco v. Branch Bank, 12 Ala. 238 ; Savage v. Walshe, 26 Ala. 619 ; Punch v. Walke, 34 Ala. 494.
In the present record there is no evidence that'the Messrs. Sanford had any'notice of-the motion made in the circuit court to, enter satisfaction'of their judgment, and the court did not err in overruling the'same.-
Affirmed.